Title: General Orders, 8 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Sunday March 8th 1778.
Hamden—Hexham. Hull.


At a General Court Martial whereof Coll Bradley was President (March 6th 1778) Thomas Hughes Pay-Master to 7th Virginia Regiment tried, firstly for neglect of duty, secondly disobedience of orders, thirdly leaving Camp (with an Intention not to return) without settling his Accounts, found guilty of the charges exhibited against him, being a breach of Article 5th section 18th of the Articles of War and sentenced to be dismissed the service, and that he continue in Camp ’till he settles his Accounts with the Pay-Master General and with the Regt in which he has acted and further that he pay Lieutt Colman his reasonable expences incurred in going to York by Genl Woodford’s Directions to order Mr Hughes to camp.
The Commander in Chief approves the sentence and orders it to take place.
At the same Court-Martial March 3rd—Ensign Forbs of Coll Sheppard’s Regiment tried for neglect of duty and cowardly behaviour on the night of 7th of February, found guilty of the charges exhibited against him, being breaches of 5th Article 18th Section & 13th Article of 13th Section of the Articles of War & sentenced him to be cashiered, and that agreeable to 22nd Article 15th Section of the Articles of War, his Crime, name place of Abode and punishment be published in the News-Papers in and about Camp and of that particular State to which he belongs or in which he resides.
His Excellency the Commander in Chief approves the sentence, orders Ensign Forbs to leave Camp as soon as he has settled his Accounts and the remainder of the sentence to be put in Execution as soon as possible.
